Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4 and 11 are objected to because of the following informalities:  in claim 1, line 12, it is unclear EXACTLY which part of “the electrical plug-in connection” is intended.  In claim 4, penultimate line, “as” should apparently be deleted; last line, “a” should apparently be deleted.  In claim 11, line 3, “a” should apparently be – the --.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler 7241155 in view of DE 1515417.
	Regarding claim 1, Tyler (Figure 1) substantially discloses the claimed invention, including an electrical plug-in connection, comprising: a plug-in connector 10, the plug-in connector having, a guide means 25; and a mating plug-in connector 8 which can be connected to the plug-in connector, the mating plug-in connecter having, an operating element 68 (Figure 4) that interacts with the guide means of the plug-in connector, and the operating element is movable between a home position (Figure 10) and a locking position (Figure 12); and the electrical plug-in connection, starting from a preliminary latching position, assumes a locking position when the operating element is moved from the home position to the locking position: and the tooth system and the mating tooth system are in engagement with one another in the locking position of the plug-in connection.   DE ‘417 discloses a tooth system 26’ and a mating tooth system 26 that corresponds to the tooth system of the plug-in connector, and to provide Tyler with same thus would have been obvious, to guide the connectors together.
Regarding claim 2, Tyler discloses the plug-in connector 10 is a device plug-in connector or a pin header.
Regarding claim 4, Tyler discloses the operating element 68 is an operating lever, and the operating element defines a slotted guide 78; and the guide means of the plug-in connector comprises at least one guide lug 25 that is a sliding block that engages in the slotted guide defined in the operating element.
Regarding claim 5, Tyler discloses the operating element 68, when in the home position and in the preliminary latching position of the plug-in connection, is in engagement with the guide means 25 of the plug-in connector 10.
Regarding claim 6, DE ‘417 teaches the tooth system 26’ and  the mating tooth system 26 are arranged around a center axis of the respective plug-in connector and arranged around a center axis of the mating plug-in connector.
Regarding claim 7, DE ‘417 teaches the tooth system 26’ and the mating tooth system 26 each define at least a portion of a ring around the center axis of the respective plug-in connector.
Regarding claim 8, DE ‘417 teaches the tooth system 26’ and the mating tooth system 26, when they are in engagement with one another, are engaged in an interlocking manner.
Regarding claim 9, DE ‘417 teaches the teeth 26’ of the tooth system, and teeth 26 of the mating tooth system taper, and the tapered teeth of the tooth system and the tapered teeth of the mating teeth system have a different pitch from one another.
Regarding claim 10, Tyler (Figure 1) discloses a guide 18 carried by the plug-in connector 10, and the guide is in the form of part of a ring, and the guide allows connection of the plug-in connector to the mating plug-in connector 8, and the mating plug-in connector defines an outlet 32 for engagement with the guide, and the outlet is between about 45 degrees and about 135 degrees. 
Regarding claim 11, DE ‘417 teaches the tooth system 26’ of the plug-in connector is in the form of part of a ring, resulting in the tooth system of the plug-in connector 10 of Tyler (as modified by DE ‘417) is positioned opposite the guide 18 which is in the form of part of a ring with respect to a center axis of the plug-in connector, and the tooth system of the plug- in connector is oriented in the direction of the outlet 32 of the mating plug-in connector 8 when the plug-in connection is closed.
Regarding claims 15 and 20, the method limitations are deemed to be inherent in the use of Tyler as modified by DE ‘417. 
Regarding claim 16, DE ‘417 teaches the tooth system 26’ and the mating tooth system 26, when they are in engagement with one another, are engaged in a force-fitting manner.
Regarding claim 17, DE ‘417 teaches the tooth system 26’ and the mating tooth system 26, when they are in engagement with one another, are pressed together elastically one into the other.
Regarding claim 18, Tyler discloses the mating plug-in connector 8 is a coupling or a plug.
Regarding claim 19, Tyler discloses the operating element 68 is an operating slide that engages with the guide means 25.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of DE 1515417  and in view of the admitted prior art (APA – instant Background).
Tyler as modified by DE ‘417 are applied as above.  APA discloses a vehicle having a housing with a battery, and to use the structure of Tyler in view of DE ‘417 in the APA thus would have been obvious, to facilitate interconnection between components thereof.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the inner and outer plug-in connector body positioned on opposite sides of the housing part; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833